Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) is dated as
of the 14th day of March, 2005 and is by and among Standard Parking Corporation,
a Delaware corporation (the “Company”), LaSalle Bank National Association
(“LaSalle”), in its capacity as Agent for the Lenders party to the Credit
Agreement described below and as a Lender thereunder, and the other Lenders
party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company, LaSalle, Wells Fargo Bank, N.A., U.S. Bank National
Association, and Fifth Third Bank Chicago are all of the parties to that certain
Credit Agreement dated as of June 2, 2004, as amended by that certain First
Amendment thereto dated as of July 7, 2004 (as amended, restated, modified or
supplemented and in effect from time to time, the “Credit Agreement”); and

 

WHEREAS, the Company, LaSalle and the Lenders parties hereto desire to amend the
Credit Agreement in certain respects, all as set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Definitions.  Capitalized terms used in this Second Amendment and
not otherwise defined herein are used with the meanings given such terms in the
Credit Agreement.  In addition, for purposes of this Second Amendment the
following terms shall have the meanings indicated:

 

“Second Amendment Effective Date” means the date upon which this Second
Amendment to Credit Agreement is executed by the Company, LaSalle as Agent and
Required Lenders.

 

2.             Amendments to the Credit Agreement.  Effective on the Second
Amendment Effective Date, the Credit Agreement shall be amended as follows:

 

(A)          The definition of Fixed Charge Coverage Ratio in Section 1.1 shall
be amended and restated in its entirety as follows:

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid or
payable in cash by the Loan Parties and all Unfinanced Capital Expenditures to
(b) the sum for such Computation Period of (i) cash Interest Expense net of any
cash interest income plus (ii) required payments of principal of Funded Debt
(excluding the Revolving Loans) plus (iii) any dividends (other than Special
Payments) paid by any Loan Party in cash to anyone other than the Company or one
of its Wholly-Owned Subsidiaries.  Notwithstanding the foregoing, for purposes
of this definition, (x) cash Interest Expense for the Computation Period ending
September 30, 2004 shall be equal to actual cash Interest Expense for the Fiscal
Quarter then end multiplied by four, and (y) cash Interest Expense for the
Computation Period ending December 31, 2004 shall be equal to actual cash
Interest Expense for the two Fiscal Quarters period then ended

 

--------------------------------------------------------------------------------


 

multiplied by two, and (z) cash Interest Expense for the Computation Period
ending March 31, 2005 shall be equal to actual cash Interest Expense for the
three Fiscal Quarters period then ended multiplied by four-thirds (4/3).

 

(B)           The following additional definitions are added to Section 1.1:

 

Adjusted Fixed Charge Coverage Ratio means, for any Computation Period, the
ratio of (a) the total for such period of EBITDA minus the sum of income taxes
paid or payable in cash by the Loan Parties and all Unfinanced Capital
Expenditures and the amount of any Special Payments which have been or are
proposed to be made (as set forth in a written calculation delivered to the
Agent as required by the definition of Special Payment) to (b) the sum for such
Computation Period of (i) cash Interest Expense net of any cash interest income
plus (ii) required payments of principal of Funded Debt (excluding the Revolving
Loans) plus (iii) any dividends (other than Special Payments) paid by any Loan
Party in cash to anyone other than the Company or one of its Wholly-Owned
Subsidiaries.  Notwithstanding the foregoing, for purposes of this definition,
(x) cash Interest Expense for the Computation Period ending September 30, 2004
shall be equal to actual cash Interest Expense for the Fiscal Quarter then end
multiplied by four, and (y) cash Interest Expense for the Computation Period
ending December 31, 2004 shall be equal to actual cash Interest Expense for the
two Fiscal Quarters period then ended multiplied by two, and (z) cash Interest
Expense for the Computation Period ending March 31, 2005 shall be equal to
actual cash Interest Expense for the three Fiscal Quarters period then ended
multiplied by four-thirds (4/3).

 

“Special Payment” means any dividend, payment or other distribution in respect
of any class of the Company’s Capital Securities or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of the Company’s Capital
Securities which is in compliance with all of the following requirements:

 

(i)                                               such dividend, payment or
distribution is made during calendar year 2005; and

 

(ii)                                            the aggregate of all such
dividends, payments and distributions shall not exceed the lesser of (x)
$6,000,000 or (y) an amount equal to fifty percent (50%) of the Company’s
consolidated pre-tax income less all cash taxes paid for the most recently ended
“Applicable Period” (meaning a period of four Fiscal Quarters, except that the
Applicable Period ended on December 31, 2004 shall mean the two Fiscal Quarters
then ended, and the Applicable Period ended on March 31, 2005 shall mean the
three Fiscal Quarters then ended) for which internal financial statements in
accordance with GAAP (subject to the absence of footnotes and year-end audit
adjustments) are available and have been provided to the Lenders; and

 

(iii)              on a pro forma basis for any Computation Period for which
internal financial statements in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments) are available and have been provided
to the Lenders, taking into account (x) the amount of the dividend, payment or
distribution to be made as if

 

2

--------------------------------------------------------------------------------


 

made on the last day of the applicable Computation Period and (y) all prior such
dividends, payments and distributions made during the applicable Computation
Period,

 

(x)                                             the Total Debt to EBITDA Ratio
shall not exceed 4.75 to 1.00; and

 

(y)                                           the Company’s consolidated net
worth shall be not less than $12,000,000 plus an amount equal to fifty percent
(50%) of the Company’s cumulative positive net income (disregarding, for any
month in which a loss occurs, any such loss) for the period from and including
January 1, 2005 through the end of the Fiscal Quarter most recently ended for
which internal financial statements in accordance with GAAP (subject to the
absence of footnotes and year-end audit adjustments) are available and have been
provided to the Lenders at the time of the proposed payment; and

 

(z)                                             the Adjusted Fixed Charge
Coverage Ratio shall be not less than 1.40 to 1.00.

 

Prior to making any Special Payment, the Company shall deliver to the Agent a
written pro forma calculation, signed by a Senior Officer of the Company,
prepared in accordance with this definition and setting forth the relevant
information in reasonable detail (including a statement of the amount of the
Special Payment with respect to which the calculation is being made)
demonstrating that such Special Payment is permitted hereby.

 

(C)           Section 11.3 shall be amended and restated in its entirety as
follows:

 

11.3            Restricted Payments.  Make, pay, declare, or authorize any
dividend, payment or other distribution in respect of any class of its Capital
Securities or any dividend, payment or distribution in connection with the
redemption, purchase, retirement or other acquisition, directly or indirectly,
of any shares of its Capital Securities, other than such dividends, payments or
other distributions made (i) to the extent payable solely in shares of Capital
Securities (other than Disqualified Stock) of the Company, (ii) as permitted
pursuant to Section 11.6, or (iii) to the extent that the same constitute
Special Payments made in compliance with the definition of such term.  The
Company will not issue Disqualified Stock.

 

(D)          Section 11.15 shall be amended and restated in its entirety as
follows:

 

11.15          Affiliate Amounts.  Except as set forth on Schedule 11.15, the
Company will not pay, or permit any Subsidiary to pay, directly or indirectly,
any management, consulting, investment banking, advisory or other fees or
payments, fees or payments under any leases, any expense reimbursement or
similar payments, or any other payments of any kind (including, without
limitation, any amounts paid or payable by the Company or any of its
Subsidiaries to the Principals and/or to any other Affiliates of the Company, in
respect of overhead expense allocations among members of the Affiliate corporate
group) to the Principals and/or to any other Affiliates of the Company, other
than the Company or any Guarantor.  The foregoing sentence shall not restrict
the Company from (i) paying salaries, bonuses or other compensation to, or
reimbursing travel or other business expenses of, officers or employees

 

3

--------------------------------------------------------------------------------


 

(other than any such Person who is also a Principal) in the ordinary course of
business, or (ii) reimbursing travel or other business expenses of any officer
or director of the Company who is also a Principal, to the extent such
reimbursements or such expenses are customarily paid or reimbursed for all
officers and/or directors (as applicable) of the Company in the ordinary course
of the Company’s business, consistent with past practices, or (iii) making
Special Payments in compliance with the definition of such term.

 

3.             Representations and Warranties; Covenant to Pay Amendment Fees. 
To induce the Agent and Required Lenders to enter into this Second Amendment,
the Company represents and warrants and covenants that:

 

(A)          the execution, delivery and performance by the Company of this
Second Amendment contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Company;

 

(B)           this Second Amendment has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally or by general principals of equity;

 

(C)           no Event of Default or Unmatured Event of Default exists as of the
date of this Second Amendment; and

 

(D)          the Company will pay to each Lender which executes this Amendment
an amendment fee equal to 7.5 basis points of such Lender’s Revolving
Commitment, all such fees to be fully earned and non-refundable and payable upon
execution by the Company, the Agent and all Lenders parties to this Second
Amendment.

 

4.             Miscellaneous.

 

(A)          Counterparts.  This Second Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Second Amendment to produce or
account for more than one such counterpart for each of the parties hereto. 
Delivery by facsimile by any of the parties hereto of an executed counterpart of
this Second Amendment shall be effective as an original executed counterpart
hereof and shall be deemed a representation that an original executed
counterpart hereof will be delivered.

 

(B)           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Second Amendment.

 

(C)           Governing Law.  This Second Amendment and the rights and
obligations of the parties shall be construed and interpreted in accordance with
the laws of the State of Illinois.

 

4

--------------------------------------------------------------------------------


 

(D)          Severability.  If any provision of any of this Second Amendment is
determined to be illegal, invalid or enforceable, such provision shall be fully
severable and the remaining provisions shall remain full force and effect and
shall be construed without giving effect to the illegal, invalid or enforceable
provisions.

 

(E)           Successors and Assigns.  This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(F)           References.  From and after the date of execution of this Second
Amendment, any reference to the Credit Agreement contained in any notice,
request, certificate or other instrument, document or agreement executed
concurrently with or after the execution and delivery of this Second Amendment
shall be deemed to include this Second Amendment unless the context shall
otherwise require.

 

(G)           Continued Effectiveness.  Notwithstanding anything contained
herein, the terms of this Second Amendment are not intended to and do not serve
to effect a novation as to the Credit Agreement.  The parties hereto expressly
do not intend to extinguish the Credit Agreement in any respect.  Instead, it is
the express intention of the parties hereto to reaffirm the indebtedness created
under the Credit Agreement and to confirm that the Credit Agreement, as amended
hereby, remains in full force and effect and is hereby reaffirmed in all
respects.

 

[Balance of page left intentionally blank; signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Credit
Agreement as of the date first set forth above.

 

 

 

STANDARD PARKING CORPORATION

 

 

 

By:

  /s/ G. Marc Baumann

 

 

Name:

  G. Marc Baumann

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Sean Silver

 

 

Name:

  Sean Silver

 

 

Title:

  First Vice President

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

  /s/ Steven Nickas

 

 

Name:

  Steven Nickas

 

 

Title:

  Assistant Vice President

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Monika Kump

 

 

Name:

  Monika Kump

 

 

Title:

  Assistant Vice President

 

 

 

 

 

 

FIFTH THIRD BANK CHICAGO

 

 

 

 

 

By:

  /s/ Stephen Watts

 

 

Name:

  Stephen Watts

 

 

Title:

  Vice President

 

 

6

--------------------------------------------------------------------------------